      Case 2:20-cv-00603-MHT-CSC Document 6 Filed 10/14/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MR. STEVE CLIFF,                          )
                                          )
        Plaintiff,                        )
                                          )          CIVIL ACTION NO.
        v.                                )            2:20cv603-MHT
                                          )                 (WO)
OFFICER SMITH, C.O.I.,                    )
                                          )
        Defendant.                        )

                                     OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,        filed     this      lawsuit        complaining       that     the

defendant        correctional         officer         and     other       inmates

assaulted him.           This lawsuit is now before the court on

the    recommendation           of   the      United      States    Magistrate

Judge     that    plaintiff’s         motion        to    proceed     in     forma

pauperis be denied and his case be dismissed without

prejudice        for   failure       to       pay   the     full   filing      and

administrative           fees     upon     initiation        of    this      case.

There are no objections to the recommendation.                               After

an independent and de novo review of the record, the
   Case 2:20-cv-00603-MHT-CSC Document 6 Filed 10/14/20 Page 2 of 2




court    concludes        that      the      magistrate        judge’s

recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 14th day of October, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
